Citation Nr: 0818728	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-18 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from April 1968 to 
January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in St. Petersburg, Florida.

In June 2005, the veteran requested a Travel Board hearing.  
In a June 2007 letter, he was notified that his hearing had 
been scheduled for July 10, 2007, but he failed to appear for 
the proceeding and has not provided an explanation for his 
absence or requested to reschedule the hearing.  So his 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(d) (2007).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran asserts that his PTSD stressor was seeing 
soldiers killed and encountering mortar attacks while 
fighting in Vietnam.

The veteran's service personnel records (SPRs) indicate he 
was stationed in the Headquarters and Headquarters Company 
(HHC) for the 6-31st Infantry.  There is evidence in the 
record establishing that four rifle companies of the 6-31st 
Infantry witnessed combat while participating in a campaign 
called BEARCAT I.  Additionally, the veteran's unit sustained 
mortar attacks in January 1969.

There are no overt references to combat in the veteran's 
service personnel records, and he did not receive any 
decorations, medals, badges, ribbons, or awards indicative of 
participation in combat.

However, the veteran was in an infantry unit, and the 
information in his SPRS provides credible supporting evidence 
that his claimed stressor occurred.  Credible supporting 
evidence need not corroborate every detail of a claimed 
stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) 
(holding that corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."); see 
also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002) 
(finding that, while the veteran's unit records did not 
specifically show he was present during the alleged rocket 
attacks, "the fact that he was stationed with a unit that 
was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.").  
The records need only imply the veteran's participation 
(e.g., to not controvert his assertion that he was present 
when the events the records establish that his unit 
experienced occurred).  There is no evidence that he was 
absent from the unit at any point in time.

The veteran's claimed stressors are related to combat, there 
is no clear and convincing evidence to the contrary, and the 
claimed incidents are consistent with the circumstances, 
conditions, or hardships of his service.  Accordingly, the 
Board finds that his lay statements, alone, establish the 
occurrence of these claimed events.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f)(1).

From April 2000 to March 2005, the veteran was diagnosed with 
and treated for chronic PTSD at a VA medical center (VAMC).  
However, there is no medical opinion in the record indicating 
what specific stressors caused his PTSD.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).   

The evidence currently on file is insufficient to make a 
decision on the claim, in that a medical opinion is needed to 
determine the etiology of the veteran's PTSD and, 
in particular, the stressor(s) that caused several doctors to 
make this diagnosis.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not that his PTSD is 
attributable to:  (1) his 1969 military 
service in the HHC 6-31st Infantry in 
the Republic of Vietnam during which he 
witnessed the deaths of fellow soldiers 
and endured mortar attacks, or (2) the 
death of his father after he left the 
military or (3) a combination of both.

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.  The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinion without resorting to 
speculation, he or she should expressly 
indicate this.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.

2.  Then readjudicate the claim in 
light of the additional evidence.  If 
the disposition remains unfavorable, 
send the veteran and his representative 
a supplemental statement of the case 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



